                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

KEYSHAWN N. WOMACK,              *
                                 *
      Plaintiff,                 *
                                 *
vs.                              * CIVIL ACTION NO. 19-01026-B
                                 *
5 STAR LIFE INSURANCE COMPANY,   *
                                 *
      Defendant.                 *


                               ORDER

      This action is before the Court on Plaintiff Keyshawn N.

Womack’s Motion to Remand and supporting brief (Docs. 10, 10-1)

and Defendant 5 Star Life Insurance Company’s Notice of Non-

Opposition to Plaintiff’s Motion to Remand (Doc. 17).   On November

27, 2019, Defendant removed the action to this Court on the basis

of diversity of citizenship.     (Doc. 1).   Defendant’s notice of

removal asserted that because Alabama law authorizes punitive

damages for fraud claims, it is “reasonable to conclude” that the

amount in controversy in this case exceeds $75,000, despite the

fact that the value of the subject life insurance policy is

$50,000.    (Id. at 3-6).    However, in her Motion to Remand,

Plaintiff, “by and through her attorney, agree[s] and stipulate[s]

that if this matter is remanded to the Circuit Court of Mobile

County, Alabama she will not seek to collect any damages awarded

in this matter in excess of $75,000.00.”     (Doc. 10-1 at 6).   In
response, Defendant advises that based on Plaintiff’s stipulation

clarifying that she did not and will not seek more than $75,000 in

this action, Defendant does not oppose Plaintiff’s motion to remand

this case to the Circuit Court of Mobile County, Alabama.    (Doc.

17).

       In light of the parties’ representations that the amount in

controversy is below the $75,000 jurisdictional threshold, it is

hereby ORDERED that Plaintiff’s Motion to Remand (Doc. 10) is

GRANTED and that this case be REMANDED to the Circuit Court of

Mobile County, Alabama.

       DONE this 2nd day of January, 2020.


                                       /s/ SONJA F. BIVINS
                                UNITED STATES MAGISTRATE JUDGE




                                 2
